Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 1 of 9      PageID #: 8461




KENJI M. PRICE                 #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES               #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,               )   CR. NO. 17-00101 LEK
                                        )
          Plaintiff,                    )   UNITED STATES’S RESPONSE TO
                                        )   DEFENDANT’S SECOND MOTION
    vs.                                 )   FOR RETURN OF PROPERTY;
                                        )   CERTIFICATE OF SERVICE
ANTHONY T. WILLIAMS,                    )
                                        )
          Defendant.                    )
                                        )
                                        )

                 UNITED STATES’S RESPONSE TO
      DEFENDANT’S SECOND MOTION FOR RETURN OF PROPERTY

      Pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure (Fed. R.

Crim. Proc.), the government respectfully responds to the defendant’s Second
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 2 of 9          PageID #: 8462




Motion for Return of Property (2d Rtn Prop. Mot.).     The Motion seeks the return

of certain items that were “seized from [him] by the Broward Sheriff’s Office[,]”

which “transferred custody of the items to the Miami FBI.” 2d Rtn. Prop. Mot. 1,

ECF No. 961-2 at 2; Exhibit A. The Motion identifies the items that the defendant

seeks returned by reference to a photograph that the defendant acknowledges was

received into evidence at his February 3, 2020 trial for wire and mail fraud, trial

exhibit 602. 2d Rtn. Prop. Mot. 1, ECF No. 961-2 at 2; Exh. A.

      The defendant’s motion must be denied. Contrary to the unsupported

representation made in the Motion, all but three of the specific items referenced by

the defendant are in the possession of the Broward County Sheriff’s Office, which

is an agency of the State of Florida. Regarding the remaining three items, which

were loaned to the Federal Bureau of Investigation (FBI) for the purpose of

presentation at trial—a badge, identification, and handcuffs—they were presented

to and relied upon by the jury when it reached its verdict finding the defendant

guilty of wire and mail fraud. Because this criminal matter is not concluded, the

defendant is not entitled to return of these items.

                                  BACKGROUND

      Anthony Williams was arrested by the Broward County Sheriff’s

Department in Miami, Florida pursuant to a Florida state arrest warrant as he




                                           2
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 3 of 9           PageID #: 8463




disembarked from an airplane. Declaration of Gregg Paris Yates ¶ 2; Exhibit A

(Trial Tr. 4:8-22, Feb. 3, 2020).

      On March 28, 2020, the defendant was charged in a thirty-two count

Superseding Indictment. ECF No. 154. The defendant’s trial began on February 3,

2020. ECF No. 925. FBI Special Agent Lavelle testified at trial that he witnessed

the defendant’s arrest. Id. At the time of Williams’s arrest, Special Agent Lavelle

witnessed that the defendant possessed a “rolling bag,” “a gold-plated badge on his

belt, a[n] identification badge of sorts on his lapel, and a pair of handcuffs,” in

addition to “[d]ocuments, checks, [and] things of that nature.” Yates Decl. Exh. A

(Trial Tr. 5:2-7). The items in Williams’s possession at the time of his arrest were

seized and photographed; the photographs of the items were admitted into evidence

at the defendant’s trial. Yates Decl. Exh. A (Trial Tr. 5:12-6:23); Exhs. B and C.

      At trial, SA Lavelle testified that he physically retrieved the gold-plated

badge, the identification, and handcuffs from the Broward County sheriff’s office

in the weeks prior to trial, and brought them to FBI in Honolulu for use at trial.

Yates Decl. Exh. A (Trial Tr. 7:1-9:15). These items were also admitted into

evidence at trial. Id.

      Trial Exhibit 602 also depicted bank cards from Extraco, Wells Fargo, and

Bank of America. Yates Decl. Exh. B. While these physical cards were not

introduced into evidence, the jury heard from FBI forensic accountant Laurice


                                           3
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 4 of 9         PageID #: 8464




Otsuka, who testified that the FBI obtained records from each of these banks,

including physical checks, which demonstrated that the defendant utilized these

accounts to collect payments from his victims. Yates Decl. ¶ 5.

      On March 3, 2020, after a four week trial, a federal jury returned a verdict of

guilty upon all thirty-two counts in the Superseding Indictment. ECF No. 946.

                                   ARGUMENT

I.    Legal Standard

      Fed. R. Crim. Proc. Rule 41(g) governs the return of property seized

pursuant to a warrant:

             A person aggrieved by an unlawful search and seizure of
             property or by the deprivation of property may move for
             the property’s return. The motion must be filed in the
             district where the property was seized. The court must
             receive evidence on any factual issue necessary to decide
             the motion. If it grants the motion, the court must return
             to the movant, but may impose reasonable conditions to
             protect access to the property and its use in later
             proceedings.

      For the purposes of Rule 41(g), a “person aggrieved by an unlawful search

or seizure” or “by the deprivation” of property is a person with a “proprietary or

possessory interest in the seized property.” United States v. Colacurcio, 499 F.2d

1401, 1406 (9th Cir. 1974), citing Brown v. United States, 411 U.S. 223 (1972).

The person from whom property is seized bears the burden to prove that s/he is




                                          4
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 5 of 9          PageID #: 8465




entitled to lawful possession of the property. United States v. Martinson, 809 F.2d

1364, 1369 (9th Cir. 1987).

      Generally, a Rule 41(g) motion is properly denied if “the government’s need

for the property as evidence continues.” United States v. Mills, 991 F.2d 609, 612

(9th Cir. 1993) (construing former Rule 41(e)). “[R]easonableness under all of the

circumstances must be the test when a person seeks to obtain the return of

property.” Fed. R. Crim. P. 41(g) advisory committee’s note to 1989 amendment.

“[I]f the United States has a need for the property in an investigation or

prosecution, its retention of property is generally reasonable.” Id. Therefore, after

indictment, an item of property should only be subject to Rule 41(g) if it is not

pertinent to the ongoing prosecution.

II.   The Motion Is Misdirected And Filed In The Wrong Venue

      The Motion should be denied. Most of the items at issue are not in the

possession of the federal government, and three items that were borrowed by the

government from the Broward County Sheriff’s Office for use at trial. Moreover,

separate and apart from whether the federal government is the appropriate target

here, this Motion has been filed in the wrong venue.

      The Motion only seeks the return of certain identifiable items depicted in a

photograph, which the government introduced into evidence at trial as trial exhibit

602. 2d Rtn. Prop. Mot. 1, ECF No. 961-2 at 2; Exh. A; Yates Decl. Exh. B (trial


                                          5
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 6 of 9           PageID #: 8466




exhibit 602). The government is not in possession of most of the items depicted in

trial exhibit 602: Special Agent Lavelle testified at trial that the items depicted in

trial exhibit 602 were seized by the Broward County Sheriff’s Office, not the FBI,

at the time of the defendant’s arrest. Yates Decl. Exh. A (Trial Tr. 4:6-5:7).

Lavelle further testified that he retrieved only certain specific items from the

Broward sheriff’s office just prior to trial. Id. (Trial Tr. 6:14-7:7). These were a

badge, an identification, and handcuffs. Id. (Trial Tr. 7:8-9:15). The remaining

items remain with the Broward County Sheriff’s Office.1

      The defendant does not address the appropriateness of filing a motion to this

Court for an order to the federal government to return items seized by and in

possession of the State of Florida. Neither does the defendant explain why it is

appropriate for this Court to order the return of three items that the government

utilized at trial that were on loan from the State of Florida.

      Separate and apart from whether this motion is misdirected, it is clear that

the Motion has been filed in the wrong venue, if it is appropriate at all. Rule 41(g)



1
 The items sought in this Motion are distinguishable from the items that the
defendant sought returned in his prior motion for return of property. ECF No. 398.
The electronic devices and storage media at issue in that motion were also seized
by the Broward County Sheriff’s Office from the defendant. However, the
Broward County Sheriff’s Office turned over those devices and media to the FBI to
support its investigation in 2015. Gov’t’s Resp. Df. Mot. Rtn Prop. 3, ECF No.
416. Accordingly, those devices were within the federal government’s possession
and subject to discovery at the time of the prior motion.
                                           6
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 7 of 9           PageID #: 8467




requires that a motion for the return of property be filed in “the district where the

property was seized.” The Motion acknowledges that the property at issue was

seized in Florida; Special Agent Lavelle’s testimony confirms this. Yates Decl.

Exh. A (Trial Tr. 4:23-6:9). Accordingly, the Motion must be dismissed and re-

filed in the appropriate district.

III.   The Defendant Is Not Entitled To Evidence
       That Remains Relevant To This Ongoing Matter

       Separate and apart from whether this Motion is properly directed at the

government, the defendant has failed to satisfy his burden that he is entitled to the

return of the evidence he requests. The Motion acknowledges that trial exhibit 602

was admitted into evidence at his trial. 2d Mot. Rtn. Prop. 1; ECF No. 961-2 at 2

(“The government at trial submitted exhibit 602 which was a picture of some of the

items seized from the undersigned . . . .”). The jury therefore relied upon trial

exhibit 602, and by extension, all the physical items depicted within it, in its

deliberation and in reaching its verdict finding the defendant guilty upon all counts

of the Superseding Indictment. In particular, the government also separately

introduced into evidence the defendant’s fraudulent credentials, badge, and

handcuffs. Yates Decl. Exh. A (Trial Tr. 7:1-9:15).

       The government’s need for the items at issue in the Motion continues

because this matter is ongoing. On March 3, 2020, the defendant was convicted of

mail fraud and wire fraud. The defendant has not yet been sentenced. To date, the

                                           7
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 8 of 9          PageID #: 8468




defendant has filed three (3) post-trial motions for acquittal or new trial. ECF Nos.

955, 961, 973. Should the defendant prevail upon his motion for a new trial, or

upon appeal, the government will be required to retry the defendant, and will likely

utilize the same evidence. Because the government can demonstrate an ongoing

need for the evidence seized from the defendant, the Motion must be denied.

                                  CONCLUSION

      In light of the foregoing, the government respectfully requests that

Defendant’s motion for return of property be denied.

             DATED: April 20, 2020, at Honolulu, Hawaii.

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                 GREGG PARIS YATES
                                                 Assistant U.S. Attorney




                                          8
Case 1:17-cr-00101-LEK Document 978 Filed 04/20/20 Page 9 of 9         PageID #: 8469




                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS


Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820



             DATED: April 20, 2020, at Honolulu, Hawaii.


                                              /s/ Rowena Kang
                                              U.S. Attorney’s Office
                                              District of Hawaii
